Citation Nr: 1000586	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-07 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

3.  Entitlement to an initial compensable disabling rating 
for an extra-orbital shrapnel splinter of the connective soft 
tissue of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
RO in Washington DC, which in pertinent part, granted service 
connection and a 20 percent disability rating for diabetes 
mellitus, and granted service connection and a noncompensable 
rating for both bilateral hearing loss and an extra orbital 
shrapnel splinter of the connective soft tissue of the left 
eye.  These decisions were made effective February 23, 2002.

The Veteran resides in Germany; therefore, this matter is 
currently under the jurisdiction of the Pittsburgh, 
Pennsylvania RO.

In May 2006, the Board remanded the appeal for further 
development.

In a September 2009 rating decision, the Veteran was granted 
a total disability rating based on individual 
unemployability, effective May 14, 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus requires oral 
medication, insulin, and diet modification.  

2.  The Veteran's type II diabetes mellitus does not require 
regulation of activities.

3.  During the appeal period, the Veteran has had no more 
than level II hearing loss in the right ear and level III 
hearing loss in the left ear. 

4.  For the period from February 23, 2002 to May 13, 2009, 
the Veteran's extra-orbital shrapnel splinter of the 
connective soft tissue of the left eye was asymptomatic.

5.  For the period beginning, May 14, 2009, the Veteran has 
had active pathology in the left eye manifested by foreign 
body sensation and pain with irritation from a retained 
shrapnel splinter in his left eye.  Visual acuity has been 
20/30 in the right eye and 20/25 in the left eye without loss 
of visual field or other manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for diabetes mellitus type II have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2009).

2.  The criteria for a compensable rating for bilateral 
hearing loss have been not been met. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

3.  For the period from February 23, 2002 to May 13, 2009, 
the criteria for a compensable rating for an extra-orbital 
shrapnel splinter of the connective soft tissue of the left 
eye were not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.84a, 
Diagnostic Codes 6099-6009 (2009).

4.  For the period beginning May 14, 2009, the criteria for a 
rating of 10 percent for an extra-orbital shrapnel splinter 
of the connective soft tissue of the left eye have been met. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.84a, Diagnostic Codes 6099-
6009.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.  No claims of prejudice have been made in this case.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from various federal agencies.  
Additionally, the Veteran was afforded VA examinations in 
response to his claims.  

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  On examination for VA in 2002, it was noted 
that the Veteran had no complaints other than of moderate 
bilateral hearing loss since 1969.  His complaints were 
recorded during an evaluation for VA in March 2004.  On the 
most recent examination in July 2009, the claims folder was 
reviewed and the history was recorded.  Thus, the examiners 
described the functional effects of the hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Diabetes Mellitus

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).  Under that diagnostic code, a 
20 percent rating is assigned when there is evidence that the 
Veteran's diabetes requires the use of insulin or oral 
hypoglycemic agent, and a restricted diet.  A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider plus complications that would not be 
compensable if separately evaluated. 

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.61 Fed. 
Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Diagnostic Code 7913).  In 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007), it was 
held that in order to show "regulation of activities" there 
must be medical evidence that it is necessary for a claimant 
to avoid strenuous occupational and recreational activities. 

In addition, a note following the rating criteria indicates 
that compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

In August 2002, the Veteran was afforded a VA examination.  
The Veteran reported that since approximately 1996, he had 
manifestations of type II diabetes mellitus and had been on 
insulin since August 2002.  The Veteran had no reports of 
retinopathy, renopathy, or neuropathy.  The examiner 
diagnosed type II diabetes mellitus, insulin dependent, with 
no further complications.

In July 2009, the Veteran underwent a VA examination.  It was 
noted that he developed adult onset type II diabetes mellitus 
in September 2001, requiring insulin and a restricted diet.  
He reported no ketoacidosis, but did report hypoglycemic 
reactions, with no hospitalizations.  

The Veteran took both oral medication and insulin injections 
for his diabetes.  The examiner noted the Veteran's blood 
sugar was under relatively fair control with hypoglycemic 
reactions approximately one time per month.  The examiner 
additionally noted there was no evidence of neuropathy.   

The Board accordingly concludes that the evidence of record 
does not support assignment of a disability rating greater 
than 20 percent for type II diabetes mellitus. A greater 
disability rating under this diagnostic code provision would 
require a more severe degree of impairment, which has not 
been shown by the evidence of record. The July 2009 VA 
examiner stated that the Veteran's diabetes was stable, 
controlled by oral medication, insulin, and diet 
modification, there was no medical evidence that the Veteran 
is required to regulate his activities.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the Veteran's 
claim for a higher rating, that doctrine is not applicable. 
Gilbert, 1 Vet. App. 49, 53-56 (1990).



Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

As discussed above, the Veteran's diabetes is controlled by 
oral medication, insulin, and diet modification.  The Veteran 
does not have a restriction of physical activities which 
would warrant a higher disability evaluation.  There have 
been no reports of symptoms that are outside the rating 
schedule.  Hence, the schedule reasonably describes the 
Veteran's disability, and referral for extraschedular 
consideration is not warranted. 


Bilateral Hearing Loss

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).   

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.  
38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average. Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIa, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hz is 55 decibels or more; or where the pure 
tone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. 

At the 2004 evaluation, the Veteran reported increased 
symptoms, but specific hearing test results were not 
reported.

During a July 2009 VA audiological examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz           1000        2000       3000       4000   
Right Ear       20            20           30           75      
(Average 36)
Left Ear         25            25           25           70       
(Average 36)

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 80 percent in the left ear.

The examiner stated the pattern of the hearing loss and the 
combat history of the veteran suggested a noise induced 
hearing loss due to acoustic traumas.  

The examiner further stated the progressive hearing loss had 
not changed since 2002.

Using Table VI, the Veteran's July 2009 examination revealed 
level II hearing in the right ear and level III in the left 
ear. 

Combining these levels according to Table VII reveals a 
noncompensable evaluation. 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, a compensable rating is not warranted 
under the rating criteria.

Thus, the audiological test results reflect that the Veteran 
has not been entitled to a higher compensable rating for his 
bilateral hearing loss at any time during the appeal period. 
Application of the rating schedule to the numeric 
designations assigned reflects that the Veteran's bilateral 
hearing loss is properly rated as noncompensably disabling.


Extra-Schedular

The rating criteria contemplate the Veteran's disability. In 
the present appeal, the Veteran's disability is manifested by 
difficulty hearing.  These symptoms are contemplated by the 
rating schedule which is based on the ability to understand 
spoken words and hearing acuity at various decibel levels. 
Thus, the rating schedule adequately contemplates the 
Veteran's disability and referral for consideration of an 
extraschedular rating is not warranted. 


Extra-Orbital Shrapnel Splinter

Service treatment records show that on examination for 
retirement in May 1974, the Veteran was found to have a 
metallic foreign body in the soft tissue anterior and 
superior to the left eye globe.  There was no relation to 
movement of the globe and it was believed to lie apart from 
the extraocular musculature.  In a report of medical history 
completed at the same time, it was recorded that the Veteran 
had sustained wounds, including a wound of the left eye, in 
April 1970, in Vietnam.

The extra-orbital shrapnel splinter of the connective soft 
tissue of the left eye is rated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6099-6009. 

The Board initially notes that, although the criteria for 
rating disabilities of the eye were recently revised, 
effective December 10, 2008, these new criteria only apply to 
new claims filed on or after December 10, 2008. See 73 Fed. 
Reg. 66,543, 66,544 (Nov. 10, 2008).

In a January 2001 report, Dr. HAJW stated that X-ray studies 
indicated a small, roundish metal-dense foreign body, 
probably a shell fragment that could be observed in the 
extra-orbital soft tissue of the left eye.  There was no 
reaction by its surroundings, and no further metal fragments.  
There was fine calcification of the pineal body.

In an August 2002 VA examination, the Veteran was diagnosed 
with an extra-orbital shrapnel splinter of the connective 
soft tissue of the left eye area, asymptomatic; and, status-
post successful cataract surgery of the right eye in 
September 2001 and of the left eye in August 2001.  The 
examiner noted a small, roundish metal splinter within the 
extraorbital soft tissue, left-sided, ventrally and medio-
cranially to the left eye.  There was no sign of reactive 
irritation or further retained metal pieces.  The examiner 
noted a delicate calcification of the corpus pinealis.

The Veteran underwent a VA examination May 2009.  The 
examiner reported the Veteran's visual acuity was 20/30 in 
the right eye and 20/25 in the left eye with current 
eyeglasses.  Near vision was normal with current eyeglasses, 
20/30 in both eyes.  The Veteran reported a history of 
shrapnel retained in orbit of the left eye; he noted a mild 
foreign body sensation and irritation.  He also reported 
itchy, watery eyes concurrent with the allergy season.  

The examiner noted that ocular movements were normal.  A 
cover-uncover test as well as an alternate cover test were 
normal.  The pupils were normal, equal, round, and reactive 
to light.  The eyelids showed abnormalities in the form of a 
mild dermatochalasis, which was non-visually significant.  
Visual fields were normal to confrontation.

An examination of the left eye revealed a retained metallic 
foreign body in the upper lid, palpable from the outer lid, a 
2-3mm raised lesion seen from everting the upper lid in 
medial portion of the tarsal conjunctive.  

X-ray studies revealed a tiny metallic foreign body in the 
soft tissue, anterior to the left orbit, status post shrapnel 
injury. Otherwise, no bony abnormality was seen.  The 
examiner stated there was a retained foreign body in the 
conjunctival sac of the left eye causing foreign body 
sensation and eye irritation.  

The Veteran's service-connected extra-orbital shrapnel 
splinter of the connective soft tissue of the left eye is 
evaluated under hyphenated Diagnostic Codes 6099- 6009.  
Using Diagnostic Code "6099," signifies the RO's application 
of a closely analogous Code due to the lack of a Code 
specific to the unlisted disability of the eye. 38 C.F.R. § 
4.27. 

Under Diagnostic Code 6009, an unhealed injury of the eye, in 
chronic form, is to be rated from 0 to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required. 38 C.F.R. § 4.75.

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability. 38 C.F.R. § 3.383(a)(1).

In other words, where only one eye is service-connected and 
the Veteran is not blind in both eyes, the other eye is 
considered normal for rating purposes. 38 C.F.R. § 4.14 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service- 
connected evaluation).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a. Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity. Diagnostic Codes 
6061 to 6079. The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye. 38 C.F.R. 
§ 4.83a, Table V.

A compensable disability rating of 10 percent is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.

Visual impairment can also be rated on the basis of loss of 
field of vision. 38 C.F.R. § 4.76.  However, in this case, 
there is no evidence of visual impairment based on the loss 
of field of vision. 

For the period prior to May 14, 2009, the medical evidence 
indicates that there was no impairment of visual acuity or 
field loss due to the shrapnel splinter in the left eye, 
pain, rest-requirements, or episodic incapacity.  The January 
2001 report of Dr. HAJW indicated the splinter caused no 
reaction by its surroundings and an August 2002 VA 
examination found no sign of reactive irritation, nor did the 
Veteran indicate that the splinter caused any type of 
irritation or foreign body sensation.  

Therefore, prior to May 13, 2009, a noncompensable rating is 
warranted for an extra-orbital shrapnel splinter of the 
connective soft tissue of the left eye.

For the period beginning May 14, 2009, the Veteran was 
afforded a VA examination and reported foreign body sensation 
and eye irritation due to the retained shrapnel.  

There has been no evidence of compensable impairment of 
visual acuity or visual field associated with the Veteran's 
residuals of his left eye injury. 

The Veteran complained of foreign body sensation and 
irritation in his left eye during his 2009 VA examination, 
and the examiner was able to palpate the foreign body.  
Resolving all doubt in the Veteran's favor, these findings 
can be seen as showing active pathology.  Under DC 6009, such 
active pathology warrants a minimum 10 percent evaluation.  A 
higher evaluation is not warranted as there is no active 
disease or infectious process identified, nor sufficient 
impairment of vision.

In this case, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), and finds no other provision upon which to 
assign a higher rating during the relevant period.

Extra-Schedular

The rating criteria contemplate the Veteran's disability. In 
the present appeal, the Veteran's disability is manifested by 
a sensation of a foreign body and eye irritation.  These 
symptoms are contemplated by the rating schedule which is 
based on visual acuity and field of vision. Thus, the rating 
schedule adequately contemplates the Veteran's disability and 
referral for consideration of an extraschedular rating is not 
warranted. 

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). 
TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him. 38 C.F.R. § 4.16 (2008). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In a September 2009 rating decision, the Veteran was granted 
a total disability rating based on individual 
unemployability, effective May 14, 2006.  There is no medical 
evidence of unemployability, nor has the Veteran claimed the 
inability to secure gainful employment due to service-
connected disabilities prior to May 14, 2006.  Accordingly, 
the Board concludes that a TDIU rating is not warranted for 
the period prior to May 14, 2006, for the disabilities noted 
above. 


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.

For the period from February 23, 2002 to May 13, 2009, 
entitlement to a compensable disability rating for an extra-
orbital shrapnel splinter of the connective soft tissue of 
the left eye is denied.

For the period beginning May 14, 2009, entitlement to a 
disability rating of 10 percent for an extra-orbital shrapnel 
splinter of the connective soft tissue of the left eye is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


